 
Hainan Helpson Medical & Biotechnology Co., Ltd.
Long-term Labor Contract






Employer:  Hainan Helpson Medical & Biotechnology Co., Ltd. (hereunder called
Party A or Company)
Legal Representative/ authorised agent: Zhilin Li


Party A's address: Unit 8, D Area, Office Hall, Haikou Bonded Zone, Haikou


Post Code: 570216
 
Employee: Zhilin Li (hereunder called Party B)


Sex: Female


Age: 57


Education Level: Bachelor


National ID No.: HA9082116
 
In accordance with the "Labor Law of the People's Republic of China",
"Regulation on Labor Contract of Hainan Province" and other relevant laws and
regulations, Party A and Party B hereby in compliance with the principles of
equality, voluntary participation and mutual consent, agree to sign this
Long-term Labor Contract (hereunder called Contract) and follow the terms and
conditions listed in this Contract.


Article 1   Employment


 
1.   In accordance with the terms of this Contract, Party A hereby employs Party
B, and the Party B hereby accepts employment with Party A.



 
2.   Before the execution of this Contract, Party B has honestly explained and
provided his/her present employment, health conditions, education, work
experiences vocational skills and other  information requested by Party A and
warrants that the above information is not false and concealed. Party B warrants
to Party A that he/she are not bound by any laws, regulations, contracts or
other obligations (including but not limitation to non-competition obligation)
which are effective or restrictive to Party B to execute this Contract.



 
 
 
1

--------------------------------------------------------------------------------

 
 
Article 2   Terms


 
3.   The period of validity of the Contract commences on July 1st, 2010 to
June30th, 2015 for five years. Where the term expires, Party A shall continue to
employ Party B.



Article 3   Job Content


4.  According to the Party A's needs of production and operation, Party B agrees
to serve as CEO.


 
5.   During the period of this contract, Party A can change Party B's position
and responsibilities at any time. According to Party A's needs of business,
Party B's abilities and behaviors or Party A's any other considerations, Party A
can rearrange Party B to other department or position. Party B agrees to accept
such rearrangement.



 
6.   Party B shall strictly follow all the internal regulations of Party A,
follow the Party A's and his/her manager's order or indication, follow the
rearrangement, finish the work subject to Party A's requirement and perform
his/her duly.



Article 4   Working Hours and Labor Protection


 
7.   Party B's working hours shall not exceed 8 hours per day (not including
meal time and breaks), and shall not exceed 40 hours per week. During the
effective period of this Contract, Party B is entitled to have the official
holidays and other holidays and vacations.



 
8.   According to the needs of job specification and the needs of production and
operation, Party A is entitled to change the employee's timetable of working,
including changing the beginning time and ending time of the working.



 
9.   Party A shall provide the working environments in accordance with the
national labor security and hygienic standards, and adopt effective measures to
improve the working environments.



 
10.  According to Party B's actual needs on position, Party A shall provide the
necessary labor protection appliance subject to the national relevant
regulations.



11.  In process of production, Party B must follow the safe operation
regulations set by Party A.


Article 5   Wage and Compensation


 
12.  Subject to the current Party A's wage system and concerning with Party B's
technical level, manners and efficiency, Party A decides Party B's salary, and
the annual wage is RMB 800,000.  Where Party B's position is changed, his/her
wage shall be changed accordingly.



 
13.  Party A may duly adjust Party B's compensation in accordance with Party A's
status of production and operation and Party B's technical ability and working
performance.

 
 
 
2

--------------------------------------------------------------------------------

 

 
 
14.  The determination of Party B's compensation shall depend on the working
performance and valid outstanding achievements, but not the normal working
hours. Party B's compensation is the entire reward to all the Party B's work,
and it's irrelevant to Party B's working hours of any day.




 






Party A: Hainan Helpson Medical & Biotechnology Co., Ltd.


Legal Representative/ authorised agent (seal): /s/ Zhilin Li

 
Date: July 1st, 2010






Party B:   /s/ Zhilin Li


Date: July 1st, 2010
 
 




 
3

--------------------------------------------------------------------------------

 